Reasons for Allowance
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An examiner’s amendment to the record appears below.  This was made to incorporate into independent claims 12 and 20 the necessary feature that the precipitate is generated during nucleic acid amplification.  Furthermore, this also cancels independent claim 19 which does not have all the features of allowable independent claims 1, 12 amended, and 20 amended, and which would have been subject to a restriction requirement.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Davidson on 5/13/21.




			Please amend the claims as follows:
	12.	(Currently Amended) An optical readout method for detecting a precipitate contained within a droplet comprising:
		generating a plurality of droplets, at least some of the plurality of droplets comprising a precipitate generated during nucleic acid amplification contained therein;
		imaging the droplets using a brightfield imaging device to obtain one or more images;
		subjecting the one or more images to image processing using image processing software executed on a computing device, wherein image processing comprises:
			isolating individual droplets in the one or more images;
			performing feature detection within the isolated droplets in the one or more images;
			extracting keypoints and information related thereto from the detected features within the isolated droplets;
			subjecting the extracted keypoints to a clustering operation to generate a plurality of words; and
			inputting the word frequency into a trained machine learning droplet classifier, wherein the trained machine learning droplet classifier classifies each droplet as positive for the precipitate or negative for the precipitate.

	20.  (Currently Amended) A system for the optical readout of droplets containing a precipitate therein comprising:
	a microfluidic device configured to generate a plurality of droplets, at some of the
plurality of droplets comprising a precipitate generated during nucleic acid amplification contained therein;
	a brightfield imaging device configured to obtain an image of a field of view
(FOV) containing the plurality of droplets;
	a computing device configured to execute image processing software, wherein
image processing software is configured to:
			isolate individual droplets in the image;
			perform feature detection within the individual droplets in the image;
			extract keypoints and information related thereto from the detected
features within the individual droplet;
			clustering the keypoints to generate a plurality of words; and
			input the word frequency into a trained machine learning droplet
classifier executed by the image processing software, wherein the trained machine learning
droplet classifier classifies each droplet as positive for the precipitate or negative for the
precipitate.
	
	19. (Cancelled)

3.	The following is an examiner’s statement of reasons for allowance: The Examiner’s amendment places the application into condition for allowance by incorporating the necessary limitation into independent claims 12 and 20 that the precipitate is generated during nucleic acid amplification, and by canceling unallowable independent claim 19.  The independent claims are directed to a system and method for optical readout of droplets containing a precipitate generated during nucleic acid amplification, which generates the droplets, images the droplets using specifically a brightfield imaging device to obtain one or more images, and subjects the images to image processing which comprises: isolating individual droplets in the one or more images; performing feature detection within the isolated droplets in the one or more images; extracting keypoints and information related thereto from the detected features within the isolated droplets; subjecting the extracted keypoints to a clustering operation to generate a plurality of words; and inputting the word frequency into a trained machine learning droplet classifier, wherein the trained machine learning droplet classifier classifies each droplet as positive for the precipitate or negative for the precipitate.  The prior art such as Eshel shows brightfield imaging of samples with nucleic acid, but does not show the other features of the invention.  Although Eshel may employee machine learning, Eshel uses it for something different than the machine learning droplet classifier as recited in the independent claims as amended of the present invention.  Kirby also uses brightfield imaging to analyse droplets and then extracts features which then may be used in a machine learning algorithm, but Kirby does not show subjecting extracted keypoints to a clustering operation to generate a plurality of words, inputting the word frequency into a trained machine learning droplet classifier, wherein the trained machine learning droplet classifier classifies each droplet as positive for the precipitate or negative for the precipitate.  Other prior art such as Walter show some techniques of nucleic acid detection but again do not have all the features of the independent claims as amended.  Birdwell does mention word frequency methods as well as DNA analysis, but it does not use the word frequency in a trained machine learning droplet classifier which classifies a droplet as positive or negative for a precipitate, nor does it go into the details of the droplet generation, as recited in the independent claims, comprising a precipitate generated during nucleic acid amplification.  The features of the independent claims (1 – method, 12 – method, 20 – apparatus) as amended are not set forth in the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-4072. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN P SAX/Primary Examiner, Art Unit 2174